Title: To Alexander Hamilton from John Skey Eustace, [27 October 1798]
From: Eustace, John Skey
To: Hamilton, Alexander



[New York, October 27, 1798]
Sir,

As I find myself obliged to make a voyage to Georgia, where some important concerns demand my attention, I have a favor to ask of you—it is simply that you will permit me to depose in your care (and to offer you as a humble legacy, if I do not return) a trunk containing all my papers, as well personal as official.
Though it has so happened, that nothing like private friendship or confidence could ever exist between us (I allude to the untoward circumstance of our attachment to Chiefs who were at variance) yet I am not sensible that any action of my life could justify your aversion for I can truly declare, not only that Colonel Hamilton has ever possessed my esteem, but my good will and good wishes—I should say very much more were I not addressing him personally—so that I auger no censure from him on the object or terms of this letter. When you reflect, Sir, on the boyish period of my life, 1775, when general Lee first won my esteem, neither its force or direction can excite reproach. If you consider that I was then the heir-declared of his fortune, and that I formally disclaimed, four years thereafter, this proffered boon (and this shall be proved to you) from motives of patriotic submission to the Commander in Chief; when you combine with these facts, the successive assaults on my family rights at home; a long residence abroad; a dangerous service in France, and an unmerited check to my fortune in the rival State; if, Sir, you take the trouble to cast a comprehensive glance over these various and coefficient causes of irritation, whatever warmth of character I may, at any time ⟨have displayed⟩ in my public and ingenious opinions of men or measures here, will deserve your commiseration, rather than provoke your censure. I may cite the late example of Mr. Jay, who receivd and visited me with friendship, nay affection, under a due impression of these facts.
My present efforts being wholly destined to solace the aged and parental members of my family, you will be assured, Sir, that it is not to the influential general Hamilton, but to the private Citizen that I address myself. From the first I cannot honorably receive or patronage or favor, because I feel that I do not deserve either: On the legal talents and personal sympathy of Mr. Hamilton I consider that I have a collateral claim with my uncle, whose cause he has generously consented to advocate—and under this alone shall I offer a tribute of grateful attachment. And here I am called on to relate an anecdote which cannot displease you, whilst it is a debt I owe to the candor and friendship of Mr. Brockholst Livingston.
I called on this gentleman, after your return from Philadelphia, to consult with him on the expediency of resorting to the Court of Errors in the case of my uncle. I told him that I felt less restraint in conferring with him than with Colonel Hamilton, because I had never been acquainted with him; and, under existing circumstances, might not be well received: besides, that I had a rooted aversion to appearing at the levee of any man, who had places or pensions at his disposal. His reply was exactly in these words. “It is a duty you owe to your uncle, to yourself, and above all to colonel Hamilton, to pay him a respectful and confidential visit. He is indisputably the most distinguished member of our Bar; he has generously protected general Campbells claim; he has, therefore, an undoubted right to every mark of gratitude from you—nor will he misinterpret the object of your visit. It is true, there is no man in this country who so strongly unites the power with the wish to patronize every citizen who has a just title to his friendship or humanity; yet, he must think, however disinterested his general motives, that some testimony of this sort is due from those whom he has so essentially servd. Do me, therefore, the favor to wait on him and refer to me for a professional consultation on general Campbell’s affairs.”
This communication, Sir, needs no commentary and will serve to account for the two visits I made to you. To the governor alone have I made any other—and, except Mr. Livingston’s, I have not had one, of consequence, to repay!
Thus, Sir, you are presented with a full detail of my private conduct since my return. As it is wholly negative, you must feel that [it] is exhibited not to secure your esteem, but to shew that I have done nothing which can prove ⟨an⟩ obstacle to the attainment; you will therefore accept the sincere assurance of my respectful and grateful attachment.

J. S. Eustace
New York 27. Oct 179880, Barclay Street


Will you have the goodness to tell me, how I can best dispose of the Papers relative to Mr. Monroe’s imbassy? and in what manner I can most properly attest their authenticity?

